Citation Nr: 1824468	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 14, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California, which, inter alia, granted service connection for PTSD with depression, effective April 14, 2011.  The Veteran timely disagreed with the effective date assigned for the grant of service connection.


FINDINGS OF FACT

1.  A November 2011 decision awarded service connection for PTSD with depression, effective April 14, 2011.

2.  The Veteran filed a claim for service connection for a psychiatric disorder on May 28, 2004, and at that time had anxiety and depression which subsequent medical evidence indicated was an early manifestation of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of May 28, 2004, for the award of service connection for PTSD, have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable action taken below concerning the claim for entitlement to an earlier effective date for service-connected PTSD, the Board will not discuss further whether those duties have been accomplished.

II. Earlier Effective Date

Entitlement to service connection for PTSD with depression was granted in November 2011, effective April 14, 2011.  The Veteran contends that an earlier effective date is warranted.  Specifically, he asserts that the award should be made effective from the date of his original claim of service connection on May 28, 2004.

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  If the claim for compensation was received within one year of separation from service, the effective date is the day following separation from service.  See 38 U.S.C.A. § 5110(b)(1).  Otherwise, the effective date for a claim for disability compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In an April 2004 VA treatment record, a VA psychologist diagnosed adjustment disorder with mixed anxiety and depressed mood (rule out depressive disorder, not otherwise specified (NOS), rule out alcohol induced mood disorder), and anxiety disorder NOS (with PTSD features).  She also noted that the Veteran's report of current symptoms was subthreshold for PTSD diagnosis.  In a February 2009 VA treatment record, a VA psychiatrist assessed severe chronic PTSD.  In addition, the April 2011 VA examiner noted that the Veteran's clinical presentation was complex, with characteristics of anxiety, mood disorder, and history of substance abuse.  The examiner found that he met the DSM-IV criteria to warrant a diagnosis of PTSD, chronic, combat-related, and that it was also more likely than not that his depressive symptoms were chronologically and etiologically secondary to his PTSD symptoms.

In the November 2011 rating decision, the RO acknowledged that the Veteran filed a claim for service connection for PTSD in May 2004, but granted an effective date for service-connected PTSD from April 14, 2011, because it was the "first date all criteria under VA regulations and DSM-IV were met." 

Initially, the Board notes that the Veteran's May 2004 claim was a letter in which he listed a number of different psychiatric symptoms and noted that a doctor had told him he had PTSD.  In November 2005, the RO denied what it considered a claim for service connection for PTSD.  However, the Court subsequently indicated in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), that a claim, particularly for a psychiatric disorder, should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim.  Moreover, although Clemons was decided after the May 2004 claim in this case, judicial opinions can be applied retroactively.  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) ("'Unlike changes in regulations and statutes, which are prospective, our interpretation of a statute is retrospective in that it explains what the statute has meant since the date of enactment.'" (quoting Patrick v. Nicholson, 242 F. App'x 695, 698 (Fed. Cir. 2007))).  See also Vandaveer v. Shinseki, No. 11-3144, 2012 WL 4097198 (U.S. Vet. App. Sept. 19, 2012) (mem dec) (applying Clemons to hold that VA had in 1971 failed to properly adjudicate a claim for service connection for tinnitus even though the claim had explicitly been for service connection for hearing loss, and the Board's determination to the contrary was clearly erroneous).  Thus, the claim that was ultimately granted was for a psychiatric disorder, and the November 2011 grant in fact was not for service connection for PTSD, but more generally for PTSD with depression. 

As noted, the effective date for the grant of a claim for service connection is generally the date of claim or the date entitlement arose, whichever is later.  Significantly, however, in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is irrelevant."  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In other words, to the extent that the claim for service connection that was granted was for service connection for PTSD, there need not have been a contemporaneous diagnosis of PTSD.  While it is true that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify, Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014), there is more than lay evidence indicating that the Veteran had symptoms of PTSD and other psychiatric disorders at the time he filed his November 2004 claim.  The Veteran's April 2004 symptoms are similar to those listed throughout the Veteran's medical records, to include those listed in the February 2009 VA treatment records and April 2011 VA examination report.  In addition, the April 2011 VA examiner stated that the Veteran's anxiety and depression were symptoms of his PTSD.  Thus, given the medical opinion that the Veteran's depression and anxiety were an early manifestation of his PTSD, and the fact that PTSD with depression was subsequently granted, it cannot be said that the date entitlement arose was later than the date of claim.  As the date of claim and date entitlement arose were May 28, 2004, this earlier effective date for service connection for PTSD with depression is warranted.


ORDER

Entitlement to an effective date of May 28, 2004, for the grant of service connection for PTSD with depression, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


